Citation Nr: 9918617	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for lymphoma claimed as a 
result of exposure to DDT.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from October 1946 to October 
1949 and from January 1950 to January 1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision.  The 
Board remanded the appeal to the RO for additional 
development in May 1997.  

Additional evidence in the form of private medical records 
were received at the Board within 90 days of certification 
and transfer of the veteran's claims file to the Board for 
appellate review.  In the Written Brief Presentation, dated 
in June 1999, the veteran's representative waived 
consideration of the additional evidence by the RO as 
required under 38 C.F.R. § 20.1304(b) (1998).  Accordingly, 
the additional evidence will be considered in the Board's 
review of the appeal.  


FINDING OF FACT

No competent medical evidence has been submitted to show that 
that the veteran's lymphoma was caused by exposure to DDT or 
otherwise due to disease or injury in service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for lymphoma.  38 U.S.C.A. § 5107 (West 
1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran contends that one of his duties in service was to 
decontaminate repatriated Japanese POW's returning from China 
by dousing them with DDT powder.  The veteran asserts that he 
was routinely exposed to DDT and that his whole body was 
covered with the chemical at the end of each day.  The 
veteran reports that he was first diagnosed with non-
Hodgkin's lymphoma in 1986, and believes that it was caused 
by his exposure to DDT during service.  

The veteran does not contend nor does the evidence show any 
signs or symptoms of lymphoma prior to 1986.  The service 
medical records are negative for any abnormalities or 
diagnosis of lymphoma or any disease of the lymphatic system 
during service.  Furthermore, the veteran made no mention of 
any neoplastic disorder of the lymphatic system on his 
original application for VA benefits in January 1959, or at 
any time prior to the filing of this claim.  

Private medical records indicate that the veteran was first 
evaluated for diffuse adenopathy in July 1986 and was 
diagnosed with non-Hodgkin's lymphoma at that time.  In May 
1989, the veteran noted swelling in his right thigh and 
subsequent evaluation revealed a mass in the anterior medial 
portion of the rectus femoris muscle.  A biopsy revealed the 
mass to be malignant lymphoma, non-Burkitt type.  

Discussion

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and a malignant tumor becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 113, 1131, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Regarding the veteran's claim for service connection for 
lymphoma, the threshold question to be answered is whether a 
well-grounded claim has been presented.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded 
claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  38 U.S.C.A. 
§  5107 provides that the claimant's submission of a well-
grounded claim gives rise to the VA's duty to assist him in 
the development of facts pertinent to his claim.  If he has 
not presented a well-grounded claim, his appeal must fail, 
and there is no further duty to assist him in the development 
of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or, in this case, exposure to DDT and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [Section 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim for service connection, this generally means that 
evidence must be presented which in some fashion links the 
claimed disability to a period of military service, or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the veteran has not presented any competent 
medical evidence to support his lay assertions.  This is 
required under Caluza, discussed above, to establish a well-
grounded claim.  The veteran, as a layman, is not competent 
to provide an opinion regarding medical causation or the 
etiological relationship between any chronic disability now 
present and service.  See Espiritu.  Furthermore, a review of 
the evidentiary record does not reveal any medical opinion 
that the veteran's lymphoma is related to DDT.  

The Board notes that the evidentiary record includes a copy 
of a letter from a fellow serviceman, [redacted], to the 
veteran in which Mr. [redacted] recalled that the veteran had to 
"sprinkle" DDT on returning Japanese prisoners while 
stationed in Japan.  With regard to this letter, the Board 
points out that even if the veteran was exposed to DDT during 
service, he has presented no competent medical evidence to 
establish an etiological relationship his claimed exposure to 
DDT and his non-Hodgkin's lymphoma.  

In the absence of competent medical evidence linking the 
veteran's lymphoma to service or that exposure to DDT caused 
his lymphoma, the Board finds that his claim for service 
connection is not well grounded, and the appeal is denied.  
In deciding this claim, we note that the veteran, in 
correspondence, reported that there is literature from the 
National Institute of Health which will support his claim of 
a relationship between DDT and lymphoma.  Even if this is the 
case, the veteran must still demonstrate that the lymphoma he 
was diagnosed with is the result of his exposure to DDT 
during service.  No such evidence has been submitted by the 
veteran.  


ORDER

As a well-grounded claim of service-connection for lymphoma 
has not been presented, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

